The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2014

                                     No. 04-13-00475-CR

                                     Jacqulin JOHNSON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                     From the 272nd District Court, Brazos County, Texas
                             Trial Court No. 12-00820-CRF-272
                             Travis B. Bryan III, Judge Presiding

                                        ORDER

Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez

       Appellant’s motion for rehearing is DENIED. But see Thompson v. State, 9 S.W.3d 808,
814 (Tex. Crim. App. 1999) (noting claims of ineffective assistance of counsel generally better
addressed through the filing of a post-conviction application for writ of habeas corpus); TEX.
CODE CRIM. PROC. art. 11.07 (detailing procedures for filing post-conviction application for writ
of habeas corpus).


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court